Title: From Thomas Jefferson to John Trumbull, 18 January 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Jan. 18. 1789

I wrote you a few days ago by a Mr. Frazer, and after sending you such a bundle you will think it extraordinary to be told I had still forgot something. In fact I forgot two articles. The one was to have some cloths from Cannon, which render it necessary for me to ask you to send him the inclosed note, with Mr. Parker’s address, that he may carry [the clothes to him.] The other is to answer some queries after [you shall have] made enquiry. Do the pictures of Newton, [Locke, Bacon, Syd]ney, Hampden, Shakespear exist? What would it cost to have them copied by some good young hand, who will do them well and is not of such established reputation as to be dear? Those of Columbus, Vespucius, Cortez,  and Magellan are well done and cost a guinea and a half each. I do not expect as cheap work in England, tho’ I do not expect better. Do the busts of the same persons, Newton, Locke, &c. exist, and what would they cost in plaster? Bell’s Shakespere tells us that the only genuine picture of Shakespere is in possession of the earl of Chandos. I suppose the lives of the other authors prefixed to their works will say where their pictures exist. I am with great esteem Dear Sir your affectionate friend & servt.,

Th: Jefferson

